PER CURIAM.
We affirm defendant’s convictions for first-degree murder and kidnapping with a firearm. Based on a review of the totality of the circumstances, we find no abuse of discretion in the trial court’s finding that the confession was voluntary. See Walker v. State, 22 Fla. L. Weekly S537, — So.2d - (Fla. Sept. 4, 1997); Traylor v. State, 596 So.2d 957 (Fla.1992); Burch v. State, 343 So.2d 831 (Fla.1977); see also Escobar v. State, 699 So.2d 988 (Fla.1997).
STONE, C.J., and PARIENTE, BARBARA J. and KARLAN, SANDY, Associate Judges, concur.